DETAILED ACTION
Claims 1 and 4-20 are presented for examination, wherein claim 1 is currently amended; plus, claims 11-20 are withdrawn. Claims 2-3 are cancelled.
The 35 U.S.C. § 103 rejection of claims 1 and 4-10 over Brosch in view of Wang is withdrawn as a result of the amendments to claim 1, from which the other claims depend.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 21, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2013/0326865) in view of Wang et al (US 2016/0006018).
Regarding newly amended independent claim 1, Kobayashi teaches a guide roller device (e.g. item 22) used to transfer a strip electrode plate (e.g. item 25) from a press machine (e.g. item 21) composed of a pair of press rolls (e.g. items 21a and 21b),
wherein said strip electrode plate is formed by applying an active material-containing slurry on each side of a strip current collector (e.g. item 25a) followed by drying to form an active material-containing layer (e.g. 25b) on each side of said strip current collector to form said strip electrode plate followed by drying,
wherein said guide roller device transfers said strip electrode plate from said press machine to a winder device (e.g. item 23) that winds up said strip electrode plate and wherein said strip electrode plate is treated to further drying (e.g. ¶¶ 0026-29, 65-75, 85-86, 97, 123, 128-129, and 144-145 plus e.g. Figures 1 and 8), 
reading on “guide roll system for transferring an electrode … ,” said guide roller device comprising:
(1)	five guide rollers (e.g. items 241, 242, 243, 244, and 245) arranged sequentially in a flow direction from said press machine to said winder such that the upper and lower surfaces of said strip electrode plate alternately contact adjacent rollers, wherein said guide rollers apply tensile force (winding tension), in a longitudinal direction to said strip electrode plate to said strip electrode plate, that falls within a desired range adequate to winding (e.g. ¶¶ 0026-27, 45, 66, and 68 plus e.g. Figures 1 and 8), reading on the newly amended limitations “rolls consisting of a plurality of rolls” and “wherein the plurality of rolls includes a first roll, a second roll, a third roll, a fourth roll, and a fifth roll, in an order in which the rolls are disposed” plus the newly added limitation “wherein each of the plurality of rolls is positioned sequentially in a moving direction of the electrode sheet,”
wherein said upper and lower surfaces of said strip electrode plate alternately contact adjacent rollers provides (e.g. supra), and is taught to have said strip electrode plate upper side contact the lower side of the first guide roller (item 241), resulting in said first guide roller rotating counter-clockwise; then said strip electrode plate lower side contact the upper side of the second guide roller (item 242), resulting in said guide roller rotating clockwise (e.g. Figures 1 and 8), so that said first and second guide roller rotate in opposite directions, so are “moveable” relative to one another, reading on the previously amended limitation “a position of at least one of the plurality of rolls is movable relative to at least one other roll of the plurality of rolls,” as claimed.

Kobayashi teaches said guide roller device used to transfer said strip electrode plate (e.g. supra), but does not expressly teach said strip electrode plate is a “sheet.” However, it would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that an electrode “sheet,” compared with a “strip” or “plate,” is significant, e g. MPEP § 2144.04(IV)(B). Here, there is no such evidence on the record. Further, the examiner respectfully notes that the terms “strip” and “sheet” are often used interchangeably in the battery art.

(2)	Kobayashi teaches applying said active material-containing slurry on each side of said strip current collector followed by drying to form an active material-containing layer and further teaches curvature correction within said guide roller device, wherein said curvature correction step is preferably made with a heat-treatment in an optimized range of 60-150°C, which reduces the stress necessary to wind up said strip electrode plate with high accuracy and further teaches higher temperatures within said range results in improved correction of distortion and warpage of said electrode (e.g. ¶¶ 0026, 42-43, 65-67 , 76, 84, 124-125, 130, and 133 plus e.g. Figures 2 and 9), but does not expressly teach the limitation “roll heating devices configured to independently heat at least two of the plurality of rolls;” the newly amended limitation “wherein temperatures of the first roll, the second roll, the third roll, and the fourth roll are sequentially high;” or the previously added limitation “ a temperature of the fifth roll is identical to or higher than the temperature of the fourth roll.”
However, Wang teaches an apparatus for fabricating energy storage devices by transferring a flexible conductive substrate having an electro-active material deposited thereon over a first heated roller having a first temperature and then transferring said flexible conductive substrate over a second heated roller having a second temperature, wherein the second temperature is greater than the first temperature, wherein Wang teaches an advantage of heating each successive roller at a higher temperature than the previous heater is that such an arrangement results in a dry or mostly dry film having a relatively smooth surface with low porosity, thereby eliminating the need for large and costly drying mechanism and thus reducing both the cost and footprint of the apparatus, wherein said heated rollers may be heated by an internal heating element (e.g. items 265) and may additionally be heated by external heating elements (e.g. items 240), such as infrared heaters (e.g. ¶¶ 0010, 17, 21, and 36).
As a result, it would have been obvious to modify said guide rollers of Kobayashi to be heated with the internal heating element of Wang and/or the external heating element of Wang, since Wang teaches said advantage of heating each successive roller at a higher temperature than the previous heater is that said arrangement results in a dry or mostly dry film having a relatively smooth surface with low porosity, thereby eliminating the need for large and costly drying mechanism and thus reducing both the cost and footprint of the apparatus.
Further, it would have been obvious to independently control and heat said heating elements of each said modified rollers, so that each modified roller is run at a higher temperature than the prior modified roller in said flow direction since Wang teaches said advantage of heating each successive roller at a higher temperature than the previous heater is that said arrangement results in a dry or mostly dry film having a relatively smooth surface with low porosity, thereby eliminating the need for large and costly drying mechanism and thus reducing both the cost and footprint of the apparatus.
Kobayashi as modified reading on each of said limitations.
Regarding claim 4, Kobayashi as modified teaches the guide roller device of claim 1, wherein Kobayashi teaches said five guide rollers are arranged sequentially in a flow direction from said press machine to said winder such that the upper and lower surfaces of said strip electrode plate alternately contact adjacent rollers (e.g. supra), noting that while Figures 1 and 8 illustrate said strip electrode plate contacting the fourth roller on its lower surface and the fifth roller on its upper side, the broader disclosure teaches said upper and lower surfaces of said strip electrode plate alternately contacts adjacent rollers, reading on “the electrode sheet is transferred through lower surfaces of the first roll, the third roll, and the fifth roll and upper surfaces of the second roll and the fourth roll.”
Regarding claim 5, Kobayashi as modified teaches the guide roller device of claim 4, wherein Kobayashi teaches said five guide rollers are arranged sequentially in a flow direction from said press machine to said winder, wherein said guide rollers apply tensile force (winding tension), in a longitudinal direction to said strip electrode plate to said strip electrode plate, that falls within a desired range adequate to winding (e.g. supra), but doe not expressly teach the limitation “positions of the first roll, the third roll, and the fifth roll are fixed, and the second roll and the fourth roll are configured to be moved up and down.”
However, it would have been obvious to a person of ordinary skill in the art to engineer each guide roller so that each side may be moved up and down to adjust the horizontal line of said roller to be parallel to the other guide rollers and to said press machine and roller, so that said strip electrode plate is tensioned uniformly across the entire width, and further to ensure that each of said sides of each guide roller may be fixed so that said adjustment does not shift over time.
As a result, Kobayashi as modified provides rollers that are fixed, but may on condition of needing adjustment may have at least one side of at least one guide roller, moved up or down, as needed, including adjusting the second and fourth rollers, reading on said limitation, as claimed.
Regarding claim 6, Kobayashi as modified teaches the guide roller device of claim 1, wherein each of said modified rollers is independently controlled and heated, such that each subsequent roller is heated at a higher temperature (e.g. supra), and further Wang teaches the heated rollers may be heated, wherein the first roller may be heated at a temperature of e.g. 60-90°C, the second roller may be heated at a second temperature of e.g. about 90 to about 100°C, the third roller may be heated at a temperature of e.g. about 120°C to about 130°C, and so on (e.g. ¶¶ 0032 and 36-38), so said apparatus is capable of the heating process limitations of “the temperature of the first roll is from 70° C. to 90° C., the temperature of the second roll is from 105° C. to 125° C., the temperature of the third roll is from 120° C. to 140° C., and the temperatures of the fourth roll and the fifth roll are from 140° C. to 160° C.” Alternatively, said process limitations do not patentably distinguish the claimed apparatus, e.g. MPEP § 2114(II).
Regarding claims 7, Kobayashi as modified teaches the guide roller device of claim 6, wherein each of said modified rollers is independently controlled and heated, such that each subsequent roller is heated at a higher temperature (e.g. supra), and further Wang teaches the heated rollers may be heated in a temperature range of from about 50°C to about 250°C, wherein the first roller may be heated at a temperature of e.g. 60-90°C, the second roller may be heated at a second temperature of e.g. about 90 to about 100°C, the third roller may be heated at a temperature of e.g. about 120°C to about 130°C, and so on (e.g. ¶¶ 0032 and 36-38), so said apparatus is capable of the heating process limitations of “the temperature of the first roll is 80° C., the temperature of the second roll is 115° C., the temperature of the third roll is 130° C., and the temperatures of the fourth roll and the fifth roll are 150° C;” alternatively, said process limitations do not patentably distinguish the claimed apparatus, e.g. MPEP § 2114(II).
Kobayashi teaches the tension applied by said guide roller on said strip electrode plate is result-effective on distortion and warpage of said strip electrode plate (e.g. ¶¶ 0027, 35-37, 68, and 76-78), but does not expressly teach the limitation “tension applied to the electrode sheet is 80 N.”
However, it would have been obvious to optimize the tension applied by said guide roller on said strip electrode plate to the claimed amount since Kobayashi teaches said tension is result-effective on distortion and warpage of said strip electrode plate, see also e.g. MPEP § 2144.05(II). Alternatively, said process limitation does not patentably distinguish the claimed apparatus, e.g. MPEP § 2114(II).
Kobayashi as modified does not expressly teach the process limitation “a moving speed of the electrode sheet is 40 m/min.” However, said process limitation does not patentably distinguish the claimed apparatus, e.g. MPEP § 2114(II).
Regarding claim 8, Kobayashi as modified teaches the guide roller device of claim 1, wherein Kobayashi teaches said five guide rollers are arranged sequentially in a flow direction from said press machine to said winder (e.g. supra), wherein said five guide rollers, which may be considered to be interchangeable, since they use the same generic item number (e.g. item 24x, wherein x is the sequence of the guide roller along said flow direction), and so would have the same diameter, reading on “the plurality of rolls includes: a plurality of first type rolls,” wherein said heating elements of each said modified rollers are independently controlled and heated (e.g. supra), reading on “the roll heating devices are configured to independently heat the plurality of first type rolls,” but does not expressly teach some of said five guide rollers with a diameter being “smaller” in the limitation “the plurality of rolls includes: … a plurality of second type rolls having a diameter smaller than a diameter of the first type rolls.”
However, said five guide rollers, which may be considered to be interchangeable, since they use the same generic item number (e.g. item 24x, wherein x is the sequence of the guide roller along said flow direction), and so would have the same diameter, which is sufficiently close to the claimed relationship to form a prima facie case of obviousness, noting that even a micron difference reads on said limitation, as claimed, see also MPEP § 2144.05(II).
In the alternative, differences in size do not patentably distinguish the instant invention in the absence of evidence it would perform differently than the prior art device, e.g. MPEP § 2144.04(IV)(A). Here, there is no such evidence in the initial disclosure. See instant specification, at e.g. ¶¶ 0011 and 16.
Regarding claim 9, Kobayashi as modified teaches the guide roller device of claim 8, wherein Kobayashi teaches said five guide rollers are arranged sequentially in a flow direction from said press machine to said winder, wherein said guide rollers apply tensile force (winding tension), in a longitudinal direction to said strip electrode plate to said strip electrode plate, that falls within a desired range adequate to winding (e.g. supra), but does not expressly teach the limitation “positions of the first roll, the third roll, and the fifth roll are fixed, and the second roll and the fourth roll are configured to be moved up and down.”
However, it would have been obvious to a person of ordinary skill in the art to engineer each guide roller so that each side may be moved up and down to adjust the horizontal line of said roller to be parallel to the other guide rollers and to said press machine and roller, so that said strip electrode plate is tensioned uniformly across the entire width, and further to ensure that each of said sides of each guide roller may be fixed so that said adjustment does not shift over time.
As a result, Kobayashi as modified provides rollers that are generally fixed, but may on condition of needing adjustment may have at least one side of at least one roller moved up or down, as needed, reading on said limitation, as claimed.
Regarding claim 10, Kobayashi as modified teaches the guide roller device of claim 1, wherein Kobayashi teaches said five guide rollers are arranged sequentially in a flow direction from said press machine to said winder (e.g. supra), and further each successive guide roller is heated at a higher temperature than the previous guide roller to dry the electrode active material to a dry or near-dry state, thereby eliminating both the cost and footprint of a separate drying mechanism (e.g. supra), reading on “temperatures of the plurality of first type rolls are sequentially high, in an order in which the rolls are disposed.”
Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly amended claim 1.
In response, the examiner respectfully refers supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723